Citation Nr: 1814654	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with herniated discs.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.  

While the Veteran initially requested a Board hearing on his VA Form 9, Substantive Appeal in September 2014, he subsequently withdrew his request in a January 2017 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a January 2018 written correspondence, the Veteran withdrew from appeal the issues of entitlement to an increased initial rating for lumbar spine degenerative disc disease with herniated discs.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased initial rating for lumbar spine degenerative disc disease with herniated discs have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.  

In a January 2018 written correspondence, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to an increased initial rating for lumbar spine degenerative disc disease with herniated discs.

As the Veteran has withdrawn the matter, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

The appeal as to the matter of entitlement to an increased initial rating in excess of 20 percent for lumbar spine degenerative disc disease with herniated discs is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


